Title: To Benjamin Franklin from Georgiana Shipley, 26 May 1780
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


My dear Doctor Franklin
Bolton Street May 26th 1780
I now send you the only return I can possibly make for your most valuable present, it is a drawing done by myself after a picture of Sir Joshua Reynolds’s & as I have applyed myself entirely to painting in water-colors this last twelve-month I hope both you and your grand-son will be agreed as to the improvement I have made, otherwise I shall have spent much time & labor to little purpose.
I have had the sincere pleasure of hearing, from several of our friends, repeated assurances of your good health & good looks these accounts make us happier than you can easily conceive, since every year rather encreases than lessens the love & admiration we feel for our much-valued friend. At times I continue to flatter myself that we shall meet again, yet I almost despair, when I reflect how many important changes must take place before that wish’d-for event.
I believe we shall set off for St Asaph the beginning of June, as my father is impatient to leave town, & we have no parliamentary business likely to detain him. It is now almost two years since I saw my brother, who lives entirely in Wales, I have also a little nephew, whom I have never seen, so I have many inducements to make me think the journey agreable.
Electricity is at present the fashionable cure for all complaints, it is certain that many people have received great benefit only from the electrical air, the shock & spark are seldom tryed, except in a few particular cases. Saturday we are to go to Mr Nairnes in order to see an electrical machine he has lately finished, & which is intended for the Empress of Russia. Your friend Dr Priestley has been extremely ill with a bilious complaint, he is at present much better, yet looks far from well. He & Mr Bryant have had some literary desputes, which I fear have vexed him a good deal.
In a large company the other day, a gentleman, who had lately traveled by Land from the East Indies, was mentioning the intense coldness of the nights during his passage over the desart. The extreme cold was confined to the desart & not perceivable on any other part of the Continent: none of the Company could assign a reason for this.
I returned you my thanks for the beloved picture by Mr Caslon, but I can not conclude without repeating them, indeed I had no idea that a picture could make me so happy. It has however one bad effect, the temptation it gives me to take snuff, as an excuse for looking at it very very often.
Assure yourself of our constant good wishes, & believe me, as usual, Yours affecately & much obliged
Georgiana Shipley
